Citation Nr: 0629435	
Decision Date: 09/18/06    Archive Date: 09/26/06	

DOCKET NO.  03-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for 
probable musculoligamentous strain of the dorsolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that, during the course of his Substantive 
Appeal in September 2003, the veteran indicated that he 
wished to withdraw from consideration the issues of service 
connection for a schizoaffective disorder and post-traumatic 
stress disorder.  Accordingly, those issues are not currently 
before the Board.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
dysthymic disorder and musculoligamentous strain of the 
dorsolumbar spine.  

In that regard, in addition to the veteran's service-
connected dysthymic disorder, he has received diagnoses of 
and/or treatment for a schizoaffective disorder, major 
depressive disorder, personality disorder, and polysubstance 
abuse.  While at the time of a recent VA psychiatric 
examination in December 2004, separate Global Assessment of 
Functioning (GAF) scores were assigned for the veteran's 
dysthymia and personality disorder, no mention was made of 
his schizoaffective disorder or major depressive disorder.  
Nor was any attempt made to differentiate between 
symptomatology directly attributable to the veteran's 
service-connected dysthymic disorder and other, presumably 
nonservice-connected psychiatric disabilities.  

Turning to the issue of an increased evaluation for the 
veteran's service-connected low back disability, the Board 
notes that, in addition to the veteran's service-connected 
musculoligamentous strain of the dorsolumbar spine, he has 
received diagnoses of degenerative disc and degenerative 
joint disease (arthritis) of the lumbosacral spine.  While at 
the time of a recent VA orthopedic examination in December 
2004, the veteran received a diagnosis of degenerative disc 
disease of the lumbar spine with accompanying spasm, no 
indication was given as to whether the symptomatology present 
was due in whole or in part to that disability, as opposed to 
the veteran's service-connected musculoligamentous strain of 
the dorsolumbar spine.  Moreover, despite the examiner's best 
attempts, the veteran "flatly refused" to perform range of 
motion studies, apparently due to a fear of disabling pain.  
Significantly, such studies are vital to a proper evaluation 
of the veteran's service-connected low back disability.

The Board notes that, during the course of a hearing before 
the undersigned Veterans Law Judge in May 2005, the veteran 
and his accredited representative indicated the veteran's 
willingness to report for an additional VA orthopedic 
examination, to include range of motion studies.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence in the form of an additional VA 
examination would be appropriate prior to a final 
adjudication of the veteran's current claim for increase.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA psychiatric and orthopedic 
examinations in order to more accurately 
determine the current severity of his 
service-connected psychiatric disorder 
and low back disability.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the psychiatric 
examination, the examiner should, to the 
extent possible, differentiate between 
symptomatology directly attributable to 
the veteran's service-connected dysthymic 
disorder, as opposed to other, 
nonservice-connected psychiatric 
disabilities.  Should such 
differentiation prove impossible, the 
examiner should specifically so state.

As regards the requested orthopedic 
examination, the examiner should, to the 
extent possible, differentiate between 
symptomatology directly attributable to 
the veteran's service-connected 
musculoligamentous strain of the 
dorsolumbar spine, as opposed to other, 
nonservice-connected low back 
disabilities, such as degenerative disc 
disease and/or arthritis.  Should such 
differentiation prove impossible, the 
examiner should specifically so state.  
Regarding clinical findings on 
examination, the examiner should identify 
and describe any current symptomatology, 
to include full range of motion studies, 
as well as any functional loss associated 
with weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should, additionally, discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation, muscle spasm, 
and the presence (or absence) of "flare-
ups."  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such "flare-
ups" should be described.  Finally, the 
examiner should specifically comment 
regarding the frequency and duration of 
"incapacitating episodes" during the past 
12 months.  In so doing, attention must 
be given to the fact that, by definition, 
"incapacitating episodes" are those 
requiring bed rest and treatment 
prescribed by a physician.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims for increased 
evaluations for his service-connected 
dysthymic disorder and musculoligamentous 
strain of the dorsolumbar spine.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in June 2006.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



